Case 1:19-cr-10335-DJC Document 32 Filed 09/12/19 Page 1of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA
Vv. Criminal Action No. 1:19-cr-10335-DJC
TANMAYA KABRA,

Defendant

 

 

DEFENDANT’S MOTION TO REVOKE DETENTION ORDER
AND FOR PRETRIAL RELEASE

Pursuant to 18 U.S.C. §§ 3142 and 3145(b), Tanmaya Kabra (“Kabra”), by and through
counsel, hereby submits this motion for an order revoking the Magistrate-Judge’s Order of
Detention Pending Trial dated August 23, 2019 and granting Kabra pretrial release under the
conditions requested herein or other conditions the Court deems appropriate. In support, Kabra
submits herewith a Memorandum of Law, the Declaration of Atim Kabra, the Declaration of Alma
Tambone, and the Declaration of Mark Berthiaume.

The detention hearing took place on August 7, 2019, the transcript of which is attached to
the Berthiaume Declaration as Exhibit A (“Tr.”). At the hearing the government submitted the
Affidavit of Special Agent Kevin M. Sheahan in Support of a Criminal Complaint and Application
for a Search Warrant (Exhibit 1) and 11 additional exhibits (Exhibits 2-12). The Sheahan Affidavit
and the other exhibits are attached to the Berthiaume Declaration as Exhibit B. Finally, the
Berthiaume Declaration attaches as Exhibit C, an unredacted version of detention hearing Exhibit
4. Special Agent Sheahan did not testify; instead the government produced Special Agent David
Cirilli, who did not participate in the FBI investigation. (Tr. 5-6).

As set forth in the Memorandum of Law and the accompanying papers, Kabra should be

released as he has been detained for upwards of five weeks at this point and does not present a risk

ACTIVE 45746304v1
Case 1:19-cr-10335-DJC Document 32 Filed 09/12/19 Page 2 of 3

of flight. He is a United States Citizen, who has no criminal record, and no access to overseas
funds. His present detention is contrary to the principle that detention is limited to those
compelling circumstances where a defendant poses such a risk to the community or a risk of flight
that that there are no set of conditions that would ensure his appearance before this court. This is
not the case here. The defendant is eager to defend against these unwarranted charges.
Wherefore, Kabra prays the Court to revoke the Magistrate-Judge’s Order of Detention

Pending Trial dated August 23, 2019 and to grant Kabra pretrial release under the conditions
requested in the Memorandum of Law or other conditions the Court deems appropriate.

Respectfully submitted,

TANMAYA KABRA,

By his attorneys,

/s/ Mark A. Berthiaume

Mark A. Berthiaume (BBO # 041715)

E-mail: berthiaumem@gtlaw.com

Angela C. Bunnell (BBO #690429)

E-mail: bunnella@gtlaw.com

GREENBERG TRAURIG, LLP

One International Place, 20th Floor

Boston, MA 02110

(617) 310-6000

(617) 310-6001 (fax)

Dated: September 12, 2019

ACTIVE 45746304v1
Case 1:19-cr-10335-DJC Document 32 Filed 09/12/19 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on September 12, 2019, I electronically filed the foregoing document
with the United States District Court, District of Massachusetts by via the CM/ECF system. I
further certify that on September 12, 2019, I served a copy of the foregoing document on all parties

or their counsel.

/s/ Mark A. Berthiaume
Mark A. Berthiaume

ACTIVE 45746304v1
